 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11 JESUS FLORES,                                         Case No.: 1:17-cv-01393- JLT
12                Plaintiff,                             ORDER GRANTING STIPULATION TO
13                                                       AMEND THE CASE SCHEDULE
            vs.
14 CITY OF BAKERSFIELD,, et al.,                         (Doc. 23)

15                Defendants.
16

17
            The parties have stipulated to amend the case schedule due to the delays in obtaining the
18
     juvenile court records and the transcript from the criminal prosecution of the plaintiff. (Doc 23)
19
     Due to the nature of the allegations of the complaint, the Court agrees that these records may be
20
     significant to the prosecution and defense of the action. Thus, the Court ORDERS:
21
            1.      The stipulation is GRANTED and the case schedule is amended as follows:
22
                    a.         All non-expert discovery SHALL be completed no later than February
23
     21, 2019 and all expert discovery SHALL be completed no later than April 25, 2019;
24
                    b.         Experts SHALL be disclosed no later than March 8, 2019 and rebuttal
25
     experts SHALL be disclosed no later than April 5, 2019;
26
                    c.         Non-dispositive motions SHALL be filed no later than May 7, 2019 and
27
     heard no later than June 4, 2019;
28
 1                d.     Dispositive motions SHALL be filed no later than June 18, 2019 and

 2 heard no later than July 30, 2019;

 3                e.     The pretrial conference is CONTINUED to September 16, 2019 at 10:00

 4 a.m.;

 5                f.     The trial is CONTINUED to October 28, 2019 at 8:30 a.m.;

 6                g.     The settlement conference is CONTINUED to February 7, 2019 at 10:30

 7 a.m., Courtroom 6, before Magistrate Judge Jeremy D. Peterson.

 8
     IT IS SO ORDERED.
 9

10     Dated:    October 9, 2018                         /s/ Jennifer L. Thurston
                                                   UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                  2
